Title: From John Adams to William Bentley, 18 August 1819
From: Adams, John
To: Bentley, William



Dear Sir
Quincy Aug. 18. 1819

Thanks for your favour of the 14th. I expect with patience the History of the Mecklinboug Resolves. But the Testimony must be Strong to convince me that a blazing brand can be thrust into a Magazine of Powder without producing a Leyden explosion.
But “Majora Canamus.” La Fayette and Religious and phylosophical liberty have arrested my Attention. Oh! that I lived near You, Modern publications I find are familiar to you, to which I am a Stranger. Perhaps I may have Seen old Books which have escaped your Searching Eye. There is extant a Work in two Volumes by Malsherbs which were lent me by Some Gentleman of the French Legation. Tho’ I read the Volumes through, I cannot recollect the Title Whether it is “A History of the Revocation of the Edict of Nantes, or a Treatise on religious Liberty. But it imputes that Revocation to Madame De Maintenon and Cardinal Noailles.
Such are the Vicissitudes in human Life! The Family which procured the expulsion of the Protestants from France Sent La Fayette to America to assist in Setting Us free? My repeated legations to Louis 16. gave me Opportunities to learn Some of the Secrets of his Cabinet and Court, which I wish I could communicate to you. But this is impossible.
I am, Sir, with great regard your Friend & humbl. Sert
John Adams